The prosecution against this defendant originated in the recorder's court of the city of Tuscaloosa, and was for the violation of a city ordinance prohibiting the sale, keeping for sale, or having in possession whisky or other prohibited liquors. From a judgment of conviction in the recorder's court, the defendant appealed to the circuit court, and was there tried upon a complaint filed but the attorney for the city charging the same offense.
From a judgment of conviction in the circuit court this appeal is taken, but no question is presented for the consideration of this court, as no assignment of error is made as the law requires. We must therefore affirm the judgment of the circuit court for want of assignment of errors. Monroe Washington v. Tuscaloosa (Ala.App.) 96 So. 464;1 Hellner v. City of Montgomery, 16 Ala. App. 366, 77 So. 978; Crowder v. City of Montgomery, 16 Ala. App. 686, 81 So. 134.
Affirmed.
FOSTER, J., not sitting.
1 Ante, p. 228 *Page 232